CROCKETT, Justice
(concurring specially) :
I concur in the decision except: It seems to me that the possession of the property by Mrs. Bosh, and her claim of ownership therein, was founded upon “written instruments,” to wit, the contract of purchase; and the deeds. I think that there are circumstances in which possession and claim of ownership under a contract of purchase would be deemed color of title against adverse third parties. See 2 C.J.S. Adverse Possession Sec. 93, Note 39, citing cases including Cooper v. Carter Oil Co., 7 Utah 2d 9, 316 P.2d 320; also in accord, see 3 Am.Jur.2d, Adverse Possession, Secs. Ill and 120.
With the above reservations, I concur with the decision and the remand for a plenary trial of the issues, including those correctly identified and set forth in the main opinion.